Harrison; J.,
dissenting:
I cannot concur in the opinion of the majority of the court in this case.
A great jurist has said that, in construing Constitutions, “every word employed in the Constitution is to be expounded in its plain, obvious and common sense meaning, unless the context furnishes some ground to control, qualify or enlarge it. Constitutions are not designed for metaphysical or logical subtleties; for niceties of expression; for critical propriety; for elaborate shades of meaning; or for the exercise of philosophical acuteness or judicial research. They are instruments of a practical nature, founded on the common business of life, adapted to common wants, designed for common use, and fitted for common understandings. The people make them; the people adopt them; the people must be supposed to read them with •the help of common sense, and cannot be presumed +o admit in *493them any recondite meaning, or any extraordinary gloss.” Dwarris on Statutes and Constitutions, p. 675, quoting from Judge Story.
The constitutional convention performed the paramount work for which it was assembled when it reformed and defined the electorate of Virginia. In the preparation of article two of the Constitution, the mind of the convention was addressed to and absorbed with the responsible duty of determining upon the character and qualifications of those who should constitute our future electorate. After this work had been satisfactorily accomplished, the convention turned its attention to a consideration of the elections to which the new electorate should apply, and this important question was settled by the adoption of section 18 of the schedule, which provides that, “In all elections held after this Constitution goes into effect, the qualifications of electors shall be those required by- article two of this Constitution.”
There is no ambiguity about this language. It has no recondite meaning. The convention expresses its purpose in terms that cannot be misunderstood when, it declares, thát in all elections held after this Constitution goes into effect, the qualifications of electors shall he those required hy article two of this Constitution.
This court has said that “all” is the most comprehensive word in the English language. I am aware of no canon of construction which authorizes any meaning to he given to this provision, other than that which its plain and simple language imports. Section 18 of the schedule is conceded to be a part of the Constitution. It must, therefore, be given the same force and effect that is attributed to any other provision of the instrument. When it is read in connection with article two and other provisions of the Constitution, the conclusion is, to my mind, irresistible that the convention did not intend to leave the legislature with power to prescribe the qualifications of the electorate in all special elections held in this Commonwealth.
*494It is said that section 62 of the Constitution is authority for the legislature to> provide an electorate in local option elections, with other qualifications than those prescribed by article two of the Constitution.
Section 62 is as follows: “The General Assembly shall have full power to enact local option or dispensary laws, or any other laws controlling, i*egulating, or prohibiting the manufacture or sale of intoxicating liquors.”
The expression “local option laws,” employed in this section necessarily implies local option elections, the purpose of a local option law being to provide for holding local option elections. The convention had already determined upon the qualifications that the future Virginia electorate should possess, and there is, in my opinion, nothing in this section that warrants the view that the convention intended thereby to leave the legislature with unrestrained power to create any electoi'ate, with or without qualifications, that to it might seem proper in local option elections. The purpose of the provision was merely to emphasize the fact that the Convention did not intend to restrict the power the legislature had always possessed to control and regulate the manufacture or sale of intoxicating liquors. The language employed, I think, excludes the idea that it was intended to engraft upon the provision already adopted, which prescribed the qualifications of the electorate, an exception in favor of local option elections. What reason could there have been for not having as pure an electorate to determine the question of local option as was required to settle any other question that might be submitted to the voters of a community ?
The General Assembly of 1904, which put the Constitution into operation, as to all special elections, provided that the qualification of voters in all special and local option elections should be those prescribed by article two of the Constitution, thereby placing upon the Constitution the meaning so plainly pointed out by section 18 of the schedule. Acts 1904, p. 213. The legislature of 1908, by the act now under consideration, *495amended the act of 1904, so as to reduce the measure of qualification from the standard prescribed by the Constitution in the case of special and local option elections. After prescribing ivhat the qualifications of voters should be at any special election or any local option election, the act proceeds to define its meaning as follows: “The term special election, as used in this section, shall be construed to include such elections as are held in pursuance of a special law as well as such as are held to fill a vacancy in any office, whether the same be filled by the qualified voters of the State, or of any county, corporation, magisterial district or ward.” So that under this act, the constitutionality of vdiieh is attacked, the legislature assumes the power to prescribe a different qualification for voters from those prescribed by the fundamental lawr, not only in local option elections but in all special elections, including such as may be held to fill vacancies in office. Acts 1908, p. 83.
By section 30 of article II of the Constitution, the legislature is given power, under stated circumstances, to enlarge the qualifications of the electorate by adding a property qualification of $250; but not in line or word do we find an intimation that it can, under any circumstances, diminish the qualifications prescribed by the Constitution.
Special elections are, in most cases, of much greater interest and importance to those immediately concerned than are elections involving the selection of public officials, and there was, at least, as much reason and necessity for throwing the protection of a purified electorate around the interests involved in those elections, as there was to prescribe limitations and restrictions for the qualification of voters who were to participate in the election of public officers.
It is insisted that the act in question was necessary to avoid inconvenience as to the time of holding special elections; that without the act, under the constitutional provision requiring the six months’ prepayment, of poll tax, special elections could not be held except- during a portion of the year.
*496I' do not so understand the present laws on the subject. The right of suffrage, under our Constitution, is a privilege. It is not compulsory. Every citizen who possesses the prescribed qualifications has the right to cast his ballot, but he must first qualify himself, and that is a matter that rests with him, depending upon his own voluntary act. One of the essentials of his qualification as a voter is, that he shall have personally paid, at least six months prior to the election, all State poll taxes assessed or assessable against him, under the Constitution, during the three years next preceding that in which he offers to vote. The three years next preceding that in which he offers to vote plainly refers to the three tax years preceding that in which he offers to vote. The tax year commences on February first and ends on February first of each year. By section 491 of the Code, it is made the duty of the commissioner of the revenue to ascertain and assess all male persons of full age and sound mind residing in his district on the first day of February in each year. It is to my mind clear, that under existing tax laws any voter who pays bis poll taxes on any day prior to the first day of August in any year can vote in every election held on any day in the next succeeding year, beginning on the first day of February and ending the following February. For example, if the poll tax is paid before the first day of August, 1908, the voter so paying is entitled to vote in any election held in any month or on any day of the month during the jrear beginning February 1, 1909, and ending the first day of the following February. Hence, eveiy voter can qualify himself to vote in all elections by paying his poll tax prior to the first day of August in each year.
But, it is said, the treasurer may not be ready to Deceive the poll taxes prior to the first day of August. Ho reason is perceived why he should not be. If, however, any such inconvenience should arise under the existing laws, the legislature has the power to modify those law's so as to remedy the inconvenience. The laws should be made to yield to the Constitution and not the Constitution to the laws.
*497That the Constitution contemplates other elections than those held for the election of officers and members of the General Assembly fully appears from numerous sections of that instrument. I will advert to two by way of illustration.
Section 98 provides for special elections to determine the question of abolishing the corporation courts in cities of the second class, by the qualified electors of such cities.
Section 127 provides for an election to determine the issue of bonds by a city, by a majority of the qualified voters of such city, either at a general or special election foT that purpose.
Can it be doubted that the qualified voters mentioned in these provisions for special elections means voters who are qualified in the manner prescribed by article two of the Constitution? And when the Constitution, in a subsequent provision, says: “In all elections held after this Constitution goes into effect, the qualifications of electors shall he those required hy article two ” is there room to doubt that it was intended to embrace the special eléctions which it expressly mentions and provides shall be submitted to the qualified voters?
Much is said of the provisions of former Constitutions of this State, and the powers that the legislature had under them, as bearing upon the construction of our present Constitution. ISTo former Constitution of this State was adopted under the conditions and circumstances that surrounded her people at the time of the adoption of the present Constitution. Cases are cited construing the Constitutions of other States, as authority for the construction put upon this Constituion. I do not know the circumstances under which those Constitutions were framed, nor do I know the motives which impelled the action of the framers. These authorities can, therefore, have but little weight in determining tbe grave question now involved in the construction of our own Constitution.
As illustrative of the policy of the State in the past, much importance is attached to the circumstance, that the Constitution of 1869 provided that the electorate which it established should vote “upon all questions submitted to the people,” and *498that seven years afterwards that provision was stricken out and the language “for members of the General Assembly and'all officers elective by the people,” was substituted.
The Constitution of 18'69, known as the Underwood Constitution, was imposed upon an unwilling people by an alien and inimical body. It had established an ignorant and vicious electorate that was a menace to our civilization. The amendment mentioned was the first effort of an oppressed people to do what they might to relieve the situation then confronting them. With that end in view they adopted the amendment referred to, because they preferred that a democratic white legislature should prescribe the electorate which was to determine the important questions involved in special elections, rather than have such questions settled by the corrupt electorate prescribed by the Constitution of 1869. The legislature was all we had at that time, but since then the people of Virginia have framed their own Constitution and defined their own electorate, and are no longer confronted with the perils that made it necessary for them, at the time, to lodge that power in the hands of the legislature.
The present decision is far-reaching in its effect and consequences. 'When I recall, as I must do, the history of the times, and remember that the purpose for which the recent convention was called was primarily and above all else to release the people of this Commonwealth from the menace of a debased electorate, and to provide for them a reformed and purified electorate, I am unable to give my assent to the conclusion that those high purposes have failed, and that the right of suffrage has been left by the Constitution to the unrestrained power of the legislature to create any electorate it may see fit in all that large, important and rapidly increasing class of elections, other than general elections for members of the legislature and officers elective by the people.
For these reasons, I am of opinion that the judgment of the learned judge of the corporation court of the city of Fredericksburg is right and should be affirmed.

Reversed.